Gray, C. J.
Loring having indorsed the note in blank, and entrusted it to his clerk, with" authority to deliver it to Nicker-son upon his signing it with the name of his firm, was bound by the act of the clerk in delivering the note, in excess of his authority, to Nickerson before it had been signed by any one ; and stood just as if he had himself delivered it to Nickerson with a blank for the signature of the maker. Putnam v. Sullivan, 4 Mass. 45, 54. Fearing v. Clark, 16 Gray, 74. Greenfield Savings Bank v. Stowell, 123 Mass. 196, 199, 203.
The delivery of the note to Nickerson carried with it an implied authority to fill up this, like any other blank necessary to perfect the instrument, before issuing it; and the note issued by Nickerson, signed by himself as maker, to one who took it in good faith, bound Loring as indorser thereof. Russel v. Langstaffe, 2 Doug. 514. Violett v. Patton, 5 Cranch, 142. Angle v. Northwestern Ins. Co. 92 U. S. 330.
The fact that Nickerson, after receiving the note and before issuing it, had obtained and afterwards erased the signature of Smith as an additional maker, did not as matter of law avoid the note; because such erasure was no alteration of any contract that Loring ever made, for it neither altered the note as it was when Loring indorsed it, nor as it was when it first became available as a security.
The words in the body of the note, “we promise,” did not make it less binding on a sole promisor. Rice v. Gove, 22 Pick. 158. Holmes v. Sinclair, 19 Ill. 71.
The form and appearance of the note were not material, except as bearing on the questions of fact of the knowledge and the negligence of the plaintiffs, both of which are concluded by Lae decision of the court below in their favor.

Exceptions overruled.